DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Since there is only a single figure, all recitations of “Fig. 1” in the drawings and specification must be replaced with “The Figure”.  See 37 C.F.R. 1.84.  
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 50 recites the broad recitation less than about 70%, and the claim also recites narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

3” is indefinite.  The metes and bounds are unclear.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 41-47, 49-51 and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Torres (2015/0152244).

The amount of 30 wt% carbohydrate overlaps the claimed range of not more than about 25 wt%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 41:  Hernandez-Torres teaches a molar ratio of glycerol to citric acid of about 1.5-3:1 [0091], which provides the claimed molar ratio of OH/CO2H.  
	Regarding claims 44-45:  Hernandez-Torres teaches polyacrylic acid [0072; Claim 4].

Regarding claims 47:  Hernandez-Torres teaches polyacrylic acid [0072; Claim 4].  Polyacrylic acid is very structurally similar to polymethacrylic acid.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
 Regarding claims 49-50:  Hernandez-Torres teaches about 12 to about 50wt% of triglycerol [0015].
  Regarding claim 51:  Hernandez-Torres teaches about 10 to about 70 wt% triglycerol [0014].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claim 54:  Hernandez-Torres teaches that water may be added to dilute the aqueous binder to a suitable viscosity [0070].  It is a result effective variable.  It would have been obvious to optimize the amount of water added or the desired viscosity.
Regarding claim 55:  Hernandez-Torres teach a nonwoven product comprising a plurality of randomly oriented fibers [0013; Examples] and a binder applied to at least a portion of the fibers, said binder comprising a reaction product of a polymeric poly(carboxylic acid) component and a polyglycerol component [Examples; Table 6].  Hernandez-Torres teaches a dry weight ratio of 50:50 [Examples; Table 6].  Hernandez-Torres teaches that the binder comprises 30-95 wt% of carbohydrate [Tables 1-3].  Hernandez-Torres teaches that the composition comprises about 10 wt% to about 50 wt of monoglycerol [0014].  It is noted that the monoglycerol component can be considered an addition component c), and therefore claimed component b) has 0 wt% monoglycerol.
The amount of 30 wt% carbohydrate overlaps the claimed range of not more than about 25 wt%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds to the square inch.  In re Erickson, 343 F2d 778, 145 U.S.P.Q. 207 (C.C.P.A. 1965).
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Torres (2015/0152244) as applied to claim 1 above further in view of Zhang (2011/0166275).
Hernandez-Torres fails to teach polyitaconic acid.
However, Zhang teaches that polyitaconic acid can be used as a polycarboxylic acid in an analogous composition that can be used interchangeably with polyacrylic acid [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyitaconic acid as taught by Zhang as the polycarboxylic acid in Hernandez-Torres.  It is a simple substitution of one known element for another to obtain predictable results.  

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Torres (2015/0152244) as applied to claim 1 above further in view of Clamen et al. (2008/0154013).
Hernandez-Torres fail to teach the claimed oligomer content. 

It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to use tetraglycerol or pentacglycerol as taught by Clamen et al. as the polyol in Hernandez-Torres.  It is a simple substitution of one known element for another to obtain predictable results.  The amount of 100% tetraglycerol or pentaglycerol is within the calmed range of about 95%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).   


Claims 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Torres (2015/0152244) as applied to claim 55 above further in view of Alavi (2015/0232645).
Hernandez-Torres fail to teach a density.
However, Alavi teaches that an analogous nonwoven product can be produced as a low-density or a high-density product [0069, 0072; Examples].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density as taught by Alavi of the nonwoven product of Hernandez-Torres depending upon the end use of the nonwoven product.  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763